From:           Clerk, Appeals-1
To:             coa4notices
Subject:        Mandate Receipt Acknowledgement - Case No. 04-14-00911-CR [   DATE   5/4/2015 ]
Date:           Tuesday, May 5, 2015 8:03:58 AM



 
 
Jamie L. Osio
Appeals/Writ Clerk 1
Office of Donna Kay McKinney
Bexar County District Clerk
101 W. Nueva, Ste. 217
San Antonio, TX 78205
Office: (210)335-3141
Appeals1.Clerk@bexar.org
 

 

 

RE: Case No. 04-14-00911-CR [         DATE      5/4/2015 ]

Pursuant to Rule 51.2(a)(1) T.R.A.P., I hereby acknowledge receipt of the mandate of the
Fourth Court of Appeals via this email response.